Citation Nr: 0612844	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  05-40 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.  

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for heart disease.

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for a left forearm 
scar, claimed as secondary to mustard gas burn.  

8.  Entitlement to service connection for residuals of 
frostbite injury to the feet.  
9.  Entitlement to service connection for a back disorder, 
claimed as secondary to residuals of frostbite injury to the 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to January 1946, with subsequent service in the 
Reserves from January 1946 to October 1984.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from a January 2004 rating decision of the Indianapolis, 
Indiana Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his November 2005 Form 9, the veteran requested a Travel 
Board hearing.  In January 2006 he was notified that a 
hearing was scheduled at the RO on March 6, 2006.  However, 
in February 2006 correspondence, he indicated that he would 
not be able to appear for the hearing as he would not be 
returning to Indiana from Florida until April 2006, and that 
he wished to have the Travel Board Hearing rescheduled.  As 
the Board has found that the veteran showed good cause for 
not appearing for his hearing, another hearing must be 
scheduled.  Inasmuch as Travel Board hearings are scheduled 
by the RO, the case must be remanded for this purpose. 

In addition, the Board notes that the veteran has not been 
provided the notice required by the recent Court of Appeals 
for Veteran's Claims (Court) opinion in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be given 
appropriate notice pertaining to 
evaluation of the disabilities for which 
service connection is sought and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).
 
2.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge at the RO.

The case should then be processed in accordance with 
established appellate procedures.   The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.   Kutscherousky v. West, 12 
Vet. App. 369 (1999).   These claims must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


